PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/631,236
Filing Date: 15 Jan 2020
Appellant(s): Stora Enso OYJ



__________________
Patrick J. Smith
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 18, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 20, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-8, 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US 2016/0304757) in view of Winterowd (US 2014/0296429).
Considering Claims 1, 4:  Feng et al. teaches a composition comprising 20-40 weight percent lignin; 6-8 weight percent of sodium hydroxide; and 54-72 weight percent of water (Fig. 4a and 4b), with one example comprising 54 weight percent of water (the 40 weight percent lignin example).  
The weight percentages are disclosed if Fig. 4a and 4b through a simple calculation based on the amount of lignin and amount of sodium hydroxide solution (3 or 10% sodium hydroxide in water) mixed to form the compositions.  For example, 40 weight percent of lignin in 10 weight percent sodium hydroxide contains 40 weight percent lignin, and 60 weight percent of the solution, or 6 weight percent of sodium hydroxide and 54 weight percent of water.  
	Feng et al. does not teach the composition as comprising urea.  However, Winterowd teaches adding 14.9 weight percent of urea to a alkali solution of lignin (¶0032).  Feng et al. and Winterowd are analogous art as they are concerned with the same field of endeavor, lignin solutions for use in phenol formaldehyde resins.  It would have been obvious to a person having ordinary skill in the art to have added the urea of Winterowd to the composition of Feng et al., and the motivation to do so would have been, as Winterowd suggests, to reduce the viscosity of the solution (¶0009).
	When adding 14.9 weight percent of urea to the 40 weight percent example of Feng et al., the amount of water goes from 54% to 47%, the amount of lignin goes from 40% to 35% and the amount of sodium hydroxide goes from 6% to 5%.  Therefore, this example of Feng et al., modified by the teaching of Winterwood, reads on the claimed amounts of water, lignin, sodium hydroxide and urea.
Considering Claim 5:  Feng et al. teaches the lignin as being in solution (¶0078).
Considering Claim 6:  Feng et al. teaches mixing the components (¶0102).
Considering Claims 7, 8, 11, and 13:  Feng et al. teaches reacting the lignin solution with phenol and formaldehyde to form a resin (¶0091).
Considering Claim 10:  Feng et al. teaches pre-reacting phenol and formaldehyde to form a resin, followed by mixing of the lignin solution with phenol-formaldehyde (¶0029-30).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US 2016/0304757) in view of Winterowd (US 2014/0296429) as applied to claim 7 above, and further in view of Allen et al. (US 2008/0292886).
Considering Claim 9:  Feng et al. and Winterowd collectively teach the process of claim 7 as shown above.
	Feng et al. does not teach forming a resin that is formaldehyde and/or phenol free.  However, Allen et al. teaches using lignin in a formaldehyde free adhesive (Abstract).  Feng et al. and Allen et al. are analogous art as they are concerned with the same field of endeavor, namely lignin adhesives.  It would have been obvious to a person having ordinary skill in the art to have used the lignin of Feng et al. in a formaldehyde free adhesive as in Allen et al., and the motivation to do so would have been, as Allen et al. suggests, they have less environmental impact than formaldehyde adhesives (¶0003). 


(2) Response to Argument
1)  The appellant’s argument that Feng et al. does not teach a 40 weight percent example in Fig. 4b is not persuasive.  Fig. 4a includes the 40 weight percent example, and Fig. 4a and 4b are data from the same experiment (¶0086).
2)  The appellant’s argument that Feng et al. teaches away from including 20 weight percent urea or less within the liquid lignin composition is not persuasive.  The liquid lignin composition of Feng et al. is silent towards the inclusion of urea.  Feng et al. additionally teaches an embodiment where the liquid lignin is mixed into a phenolic resin (¶0002; Example 8, ¶0154-167).  The disclosure of urea in Feng et al. relied upon by the appellant is from the embodiment where the lignin is mixed into the phenolic resin (Example 8, ¶0154-167).  This is distinct from the claimed invention and from the embodiment relied upon by the Office in the rejection.  
The teaching of Feng et al. of a higher urea content cannot teach away from the claimed invention as it is directed towards a distinct embodiment from the claimed liquid lignin composition.  The instant claims are not directed towards a phenolic resin adhesive comprising lignin.  Just as it would be improper for the Office to combine teachings from distinct embodiments to reject a claimed composition, it is improper to read teachings from two distinct embodiments to show that the reference teaches away from a claimed composition.
C)  The appellant’s argument of unexpected results is not persuasive.  As the appellant argues (pg. 7-8) the claimed invention is based on the finding that adding urea to the liquid lignin composition allows for a lower viscosity even with lower amounts of water in the composition.  The problem to be solved is a viscosity that is too high with a lignin content above 25 weight percent and a water content of below 60 weight percent (pg. 7 of arguments).  Table 1 of the original specification shows a small increase in the viscosity when reducing the water content when urea is present, as opposed to the large increase shown in the prior art (See Feng et al. Fig. 4b).  
Feng et al. shows that the viscosity increases as the amount of lignin exceeds 30 weight percent.  However, Winterwood teaches that the introduction of urea lowers the viscosity, thus solving the problem shown in Feng et al.  "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967) (resultant decrease of dental enamel solubility accomplished by adding an acidic buffering agent to a fluoride containing dentifrice was expected based on the teaching of the prior art); Ex parte Blanc, 13 USPQ2d 1383 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a process of sterilizing a polyolefinic composition which contains an antioxidant with high-energy radiation. Although evidence was presented in appellant’s specification showing that particular antioxidants are effective, the Board concluded that these beneficial results would have been expected because one of the references taught a claimed antioxidant is very efficient and provides better results compared with other prior art antioxidants.).  See MPEP § 716.02(c).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LIAM J HEINCER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        
Conferees:
/MARK EASHOO/Supervisory Patent Examiner, Art Unit 1767 

                                                                                                                                                                                                       /CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                
                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.